Title: Enclosure: Endororsement for Lemuel Robinson from the Committee of Safety, 30 November 1775
From: Massachusetts Provincial Congress,Robinson, Lemuel,Palmer, Joseph,Orne, Azor,Holten, Samuel,White, Benjamin,Watson, Abraham,Cushing, Nathan
To: Adams, John


      
       Colony of the Massachusetts-Bay
       Watertown, Novem. 30th 1775
       To all whom it may concern
      
      We the Subscribers, Members of the late Committee of Safety of this Colony, do certify, That Colo. Lemuel Robinson of Dorchester has exerted himself in his Countrys cause, perhaps, as much as any other Man in the Government, and so as, in our opinion, to merit much of his Country, and said Committee did all in their power to obtain the Command of a Regiment for him, in the Colony Service, but thro’ an unhappy mistake, some misrepresentations of Facts prevented its taking place.
      
       J. Palmer
       Azor Orne
       S Holten
       Benjan. White
       Abram. Watson
       Nathan Cushing
      
     